 In the Matter of ROCKHILL BODYCOMPANYandROCKHilLLOCALUNITED AuroMOBILE WORKERS OF AMERICACase No. R-573,ORDER PERMITTING WITHDRAWAL OF PETITIONDecember 3, 194..1The Board having issued a Decision and Direction of Election,dated June 21, 1941,1 and a Supplemental Decision and Order, datedJuly 19, 1941,2 in the above-entitled case, and on November 17, 1941;Rock Hill Local United Automobile Workers of America havingrequested permission to withdraw the petition for investigation andcertification of representatives,IT IS HEREBY ORDEREDthat the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.132 N. L. R B., No. 157.2 33 N. L. It. B., No. 109.37 N. L. R. B., No. 41.250